Citation Nr: 1714746	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-59 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for residuals of a back injury. 

2.  Entitlement to service connection for residuals of a back injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  A will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for residuals of a back injury was previously considered and denied by the RO in a July 1957 rating decision.  The Veteran was notified of the denial and his appellate rights via the July 1957 notice of denial and he did not timely appeal the decision within one year of that notice. 

2.  Evidence received since the July 1957 rating decision, which was not previously considered by the agency decision makers, is not cumulative of evidence already of record, relates to unestablished facts, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for residuals of a back injury.  



CONCLUSIONS OF LAW

1.  The July 1957 rating decision that denied service connection for residuals of a back injury is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103, 20.1104 (2016).

2.  New and material evidence having been received, the claim for entitlement to service connection for residuals of a back injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable determination to reopen the previously denied claim for service connection for residuals of a back injury, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.  Any error related to the duties to notify and assist is thus moot for this issue.

Merits

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for residuals of a back injury was last denied in a July 1957 rating decision.  The RO determined that there was no evidence of a back injury in service and the Veteran's recurrent low back strain was due to scoliosis of the lumbar and dorsal vertebrae, a constitutional or developmental abnormality.  No appeal was made within one year of this decision nor was new and material evidence received within that year.  The July 1957 decision thereby became final.  38 U.S.C.A. § 7105.

Since this decision became final, the Veteran has submitted VAMC records, which document the Veteran's reported history of sustaining an in-service back injury after falling on a steel deck and of continuing to experience low back pain since service.  See October and December 2014 VAMC records.  Such evidence was not considered at the time of the 1957 rating decision.  The Board finds the Veteran credible to attest to the circumstances of injuring his back in-service and competent to describe his symptoms of pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("[l]ay testimony is competent...to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Accordingly, the low threshold requirement for new and material evidence is satisfied.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the claim is reopened.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a back injury has been received, the application to reopen is granted; to this extent only, the appeal is granted. 


REMAND

The Board finds that additional development is required before the Veteran's claim for service connection for residuals of a back injury can be decided.  Specifically, a VA examination is necessary to determine the nature and etiology of any current back disability associated with the purported in-service back injury. 

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016).  An examination is required when there is evidence the veteran has a current disability; evidence that he suffered an event, injury, or disease during service or manifested a disease during its presumptive period thereafter; an indication of a nexus between the aforementioned; and insufficient evidence for adjudication.  McLendon, 20 Vet. App. at 81-84.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  In pertinent part, a veteran's reports of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.

Review of the Veteran's VA treatment records in the present case reveals a current diagnosis of lower back pain and residuals from a lumbar strain.  See VAMC records and May 1957 VA Examination.  Service treatment records show that the Veteran had recurrent low back strain in service and was placed on light duty.  See February 1957 STRs.  Correspondingly, the Veteran has reported that he injured his back in service and his back pain existed since service.  See October and December 2014 VAMC records.  As previously indicated, the Board finds the Veteran's statements credible.  See Jandreau , 492 F.3d at 1377.  In light of this evidence, the low threshold for establishing a nexus between current disability and service is met.  

Furthermore, to date, no VA medical examination or VA medical opinion has been provided to the Veteran regarding the current issue.  There are also no other medical nexus opinions of record.  As such, the Board finds that there is insufficient medical evidence to decide the issue of entitlement to service connection for residuals of a back injury.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).  Thus, the elements of McLendon are met.  Accordingly, a VA examination is warranted to determine the nature and etiology of the Veteran's claimed back disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates any relevant medical records.  Then, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file and, if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed back disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  

After considering the pertinent information in the record, the VA examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any diagnosed back disability is related to active service (e.g., is consistent with the Veteran's reports of an in-service back injury) or had its onset within one year of service separation.  The examiner should discuss inservice findings of recurrent low back strain and the results of a May 1957 VA examination in this regard.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

4.  After the requested development has been completed, readjudicate the issue on appeal.   If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


